PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/054,124
Filing Date: 3 Aug 2018
Appellant(s): Beygi et al.



__________________
Chad A. Kamler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. 	The Independent Claims Satisfy the Alice Test
The Examiner agrees that the instant claims satisfy Step 1 of the Alice test.

(i) 	The Independent Claims Satisfy Step 2A of the Alice Test

The Examiner maintains that the claims were properly rejected under Step 2A of the Alice test.

(a) 	The Independent Claims Have Meaningful Limitations

Appellant further argues that the claims do not attempt to preempt every application estimating demand for components. The Examiner respectfully disagrees and in particular, the claims do not provide a limitation that is significantly more that the Alice and Mayo and are resolved by using this framework.

(b)	The Independent Claims Are Directed to an Improvement in a Technical Field

Appellant further argues that the instant claims are directed towards “the technical field of computerized component demand prediction” (Appeal Brief, page 8). The Examiner maintains the argument that “computerized component demand prediction” is not a technical field, but an abstract idea on its face implemented on a general purpose computer.
Computer modeling by its very nature is abstract. The model exists wholly within the computer embodiment and does not integrate a practical application because the model does not control or create any practical effect outside of the computer. 

(ii) The Independent Claims Satisfy Step 2B of the Alice Test

The Examiner maintains that the claims were properly rejected under Step 2B of the Alice test.

{a) 	The Independent Claims Provide a Technical Solution to a Technical Problem

Appellant repeats the argument above that the claims are a technical solution to a technical problem. The Examiner maintains the argument that “computerized component demand prediction” is not a technical field, but an abstract idea on its face implemented on a general purpose computer.
Computer modeling by its very nature is abstract. The model exists wholly within the computer embodiment and does not integrate a practical application because the model does not control or create any practical effect outside of the computer. Rather, the model takes in data, analyzes that data, then creates output for human consideration. The entirety of the 

(b) 	Novelty and Inventiveness are Signs of Eligibility

The Appellant argues that because the instant application differs from conventional techniques it is therefore statutory. This argument is incorrect, at least because it conflates the analysis under 35 USC 101 with that under 35 USC 102/103. As the Court has held, one cannot patent "a novel and useful mathematical formula" Parker v Flook, 437 U.S at 585.  
Additionally, “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.” Ultramercial v Hulu, CAFC 2010-1544, p 10.
As in those Flook and Ultramercial, the instant application applies a technique, which while not found in the prior art, does not consist of significantly more than an abstract idea to qualify as eligible subject matter, because it amounts to an abstract idea expressed upon a general purpose computer.

B. 	The Independent Claims are Similar to Examples of Eligible Subject Matter

computing technical problem associated with differing formatting associated with data entry, storage, and reporting. 
Example 42 is distinguished from the instant application because the instant application is not directed towards a computing technical problem, but rather uses a general purpose computer as a tool. As such, the instant claims are not similar to the Examples of Eligible Subject Matter.

C. 	The Alice Test was Improperly Applied by the Examiner 
Concerning making a prima facie case, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection, and any reference or references on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of § 13 2. Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 "is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.").
Specifically, Appellant was put on notice that the claims as a whole were abstract in nature, as the Final Office Action recited “The instant claims recite the mathematical concept of an algorithm for estimating future fleet size to calculate a quantity of a component to maintain in inventory” and “The instant claims recite a certain method of organizing human activity of a fundamental economic principle of mitigating the risk of not having a needed component in inventory.” 

Appellant then argues that the analysis at Step 2B was incorrect because the evidence provided of the general purpose nature of the computing embodiment of the claims was citations to Appellant’s own disclosure. Specifically, paragraphs 35-41 Alice test.

Appellant further argues that the dependent claims may recite patent eligible material again on a basis of lack of notice concerning the abstract nature of those claims. This argument should be found persuasive because the dependent claims simply recite further details of the abstract idea. This argument is erroneous, as shown by the CAFC in buySAFE v Google, in which they held that:
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (page 5)  

“The dependent claims’ narrowing to particular types of such relationships, themselves familiar, does not change the analysis. This kind of narrowing of such long-familiar commercial transactions does not make the idea non-abstract for section 101 purposes. See Mayo, 132 S. Ct. at 1301. The claims thus are directed to an abstract idea.” (page 9) and

“At best, that narrowing is an ‘attempt[] to limit the use’ of the abstract guarantee idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.”



D. 	Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/LELAND MARCUS/Primary Examiner
Art Unit 3623                                                                                                                                                                                                        
Conferees:

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623  

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.